In re Welch, Alvin T. Sr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “D”, No. 81-3951.
Granted. The district court is ordered to reconsider relator’s application in light of La.C.Cr.P. arts. 930.4 F and 930.7 B. Should the district court again consider denying the application for failure to include these claims in a prior application, it must first comply with La.C.Cr.P. art. 930.4 F’s directive and appoint counsel as required by La.C.Cr.P. art. 930.7 B to assist relator *521in presenting his reasons why his earlier omission of the claims should be excused.